Citation Nr: 0012573	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  00-06 395	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from a January 6, 2000, Board decision 
which granted service connection for a psychiatric disorder.





ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from March 13, 1975, to 
April 4, 1975.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to a claim by the veteran for 
VA benefits.  

The claimant in the present case is an attorney (C.R.L.) who 
was retained by the veteran in the early 1990s.  They 
executed a fee agreement on January 22, 2000.

The RO notified both the veteran and C.R.L. by letter that 
the case was being transferred to the Board for a 
determination concerning the attorney's eligibility for 
payment of attorney fees from past-due benefits.  They were 
advised that any additional evidence or argument should be 
submitted to the Board within 30 days.  Neither the veteran 
nor C.R.L. responded.


FINDINGS OF FACT

1.  The VA Regional Office in Buffalo, New York, denied the 
veteran's claim for service connection for a psychiatric 
disability in July 1975;  the veteran did not perfect an 
appeal following that decision. 

2.  By a November 1993 RO decision, the veteran's application 
to reopen a claim of service connection for a psychiatric 
disorder was denied; and the veteran properly appealed this 
decision to the Board by filing a timely NOD (submitted after 
November 18, 1988) and a substantive appeal.

2.  By a January 6, 2000, Board decision, service connection 
for a psychiatric disorder was granted; and such a decision 
constituted the Board's first final decision on the veteran's 
claim.

3.  The veteran and C.R.L. entered into a fee agreement, 
which was signed by both parties on January 22, 2000.

4.  By a February 1, 2000, decision, the RO effectuated the 
Board's grant of service connection for a psychiatric 
disorder and assigned a 100 percent disability rating, 
thereby resulting in past-due benefits.  


CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the Board's January 2000 grant of 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Several conditions must be met in order for fees to be 
charged to a claimant for legal services performed by an 
attorney.  Initially, a fee may be charged only for legal 
services performed after the first final decision has been 
promulgated by the Board of Veterans' Appeals with respect to 
the issue, or issues, involved.  38 U.S.C.A. § 5904(c)(1); 
38 C.F.R. § 20.609(c)(1).  The second requirement is that the 
NOD which preceded the Board's decision with respect to the 
issue, or issues, involved must have been received by the RO 
on or after November 18, 1988.  VJRA § 403, 102 Stat. 4122; 
38 C.F.R. § 20.609(c)(2).  Finally, the attorney must have 
been retained not later than one year following the date on 
which the decision of the Board with respect to the issue, or 
issues, involved was promulgated.  38 U.S.C.A. § 5904(c)(1); 
38 C.F.R. § 20.609(c)(3).   

In order to determine whether an attorney is entitled to 
receive attorney fees for representing the veteran, the first 
step is to determine the date of the Board's first final 
decision.  On January 6, 2000, the Board issued a favorable 
decision in an appeal of the veteran's claim of service 
connection for a psychiatric disorder.  The January 6, 2000, 
Board decision was the first final Board decision with 
respect to the claim of service connection for a psychiatric 
disorder.  The NOD which preceded the Board decision was 
received by the RO after November 18, 1988.  On February 1, 
2000, the RO effectuated the Board's grant of service 
connection for a psychiatric disorder and assigned a 100 
percent disability rating.  On January 22, 2000, the veteran 
and the attorney, C.R.L., executed a contract by which the 
attorney was retained to provide legal services in connection 
with the veteran's VA claim for a specified fee.

In light of  the provisions of 38 U.S.C.A. § 5904 (c)(1) 
cited above (saying a fee may not be charged for services 
provided before the first final Board decision), the attorney 
may not charge the veteran a fee for legal services provided 
prior to January 6, 2000.  The Board's decision of January 6, 
2000, settled the matter as to the issue involved-
entitlement to the grant of service connection for a 
psychiatric disorder.  As the evidence does not show that the 
attorney provided services in relation to the claim of 
service connection for a psychiatric disorder after January 
6, 2000, the requirements for attorney fees to be charged 
have not been met.

It should be noted that VA first denied the veteran's claim 
for service connection for a psychiatric disability in 1975.  
However, the claim was denied by the RO in Buffalo, New York, 
and never appealed to the Board of Veterans' Appeals in 
Washington, DC.  After the veteran reopened his claim, his 
appeal reached the Board of Veterans' Appeals in Washington, 
DC, and the Board of Veterans' Appeals remanded the claim on 
August 13, 1996, and October 30, 1997.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that remands by the Board are not final decisions and do not 
establish the beginning date for charging attorney fees under 
the provisions of 38 U.S.C.A. § 5904.  Matter of Stanley, 9 
Vet. App. 203 (1996).  Therefore, as stated above, the 
attorney is not entitled to past-due benefits based on the 
grant of service connection for a psychiatric disorder.  


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the Board's January 2000 grant of service 
connection for a psychiatric disorder, should be paid by the 
VA to the attorney.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


